BRYAN SCHRODER
United States Attorney

KYLE REARDON
ANNE VELHUIS
Assistant U.S. Attorneys
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: Kyle.Reardon@usdoj.gov
       Anne.Veldhuis@usdoj.gov

Attorney for Plaintiff


                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,                   )
                                              )
                         Plaintiff,           )
                                              )
         vs.                                  )   No. 3:19-cr-00058-SLG-DMS
                                              )
  DARIN SCHILMILLER, a/k/a “Babe,”            )
  a/k/a “Tyler,” and DENALI                   )
  BREHMER, a/k/a “Angel,”                     )
                                              )
                          Defendants.         )

                                      STATUS REPORT

       COMES NOW the United States, by and through undersigned counsel, and hereby

files this Status Report in accordance with the Court’s Order at Docket 55. As of the

time of this filing, the United States has provided the search warrants for Defendant

Brehmer’s phone to defense counsel.



      Case 3:19-cr-00058-SLG-DMS Document 56 Filed 10/23/19 Page 1 of 2
        The United States is working with the Federal Bureau of Investigation (FBI) and

the Anchorage Police Department (APD) to ensure that all materials whose disclosure is

required under Fed. R. Crim. P. 16, and Brady v. Maryland, 373 U.S. 83 (1963), and

Giglio v. United States, 405 U.S. 150 (1972) is collected and provided to Defense

Counsel as promptly as possible. This includes materials relevant to both the ongoing

Federal prosecution, as well as the concurrent State of Alaska homicide prosecution.

        RESPECTFULLY SUBMITTED October 23, 2019, at Anchorage, Alaska.

                                              BRYAN SCHRODER
                                              United States Attorney

                                              s/ Anne Veldhuis
                                              ANNE VELDHUIS
                                              Assistant U.S. Attorney


CERTIFICATE OF SERVICE

I hereby certify that on October 23, 2019,
a copy of the foregoing was served
electronically on:

T. Burke Wonnell
Brian Heady

s/ Anne Veldhuis
Office of the U.S. Attorney




U.S. v. Schmilmiller, et al
3:19-cr-00058-SLG-DMS                        Page 2 of 2


       Case 3:19-cr-00058-SLG-DMS Document 56 Filed 10/23/19 Page 2 of 2
